Napton, Judge,
delivered the opinion of the court.
The opinion of the court in the case of Sigerson v. Dent disposes of the main question in this case. The entry of Merlin in 1847 must yield to the title of Carondelet based upon the survey of 1834.
But the entry, it may also be observed, was wholly unauthorized by law, and contrary to the express directions of the Land department. Although the commissioner of the Land Office (Mr. Whitcomb) had in a letter to the surveyor general in January, 1841, directed the land here in dispute, and a considerable extent of adjoining land within the limits of Brown’s survey, to be surveyed as public land and offered for sale, yet in September, 1845, this order was directly countermanded by Gen. Shields, the then commissioner. In a letter to surveyor general Conway of September 1,1845, and in a letter to Alexander Kayser of the same date, and in a letter to Mr. Tibbatts, of the House of Representatives, of February 14, 1846, Brown’s survey is ordered to stand and not to be interfered with, except some law of Congress should so authorize. The acting commissioner, Piper, also, in a letter to Wm. Schlick, of June 17, 1846, and the commissioner Young, in a letter to LeBlond, of August, 1847, and in a letter to the register of the Land Office of August 6, 1846, relative to the application of Delor, confirms the previous determination of the Land department on this subject. The entry of Merlin in November, 1847, was made *543against these positive orders; and in August, 1848, the commissioner Young orders the register to report to him a list of such entries; and they are all suspended, and no patents have ever been issued.
Under these circumstances, the entry can not be considered as conferring any title, even as against the United States. Judgment affirmed.